Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 4,712,742).
Regarding claim 1, Ogawa teaches a coal froth comprising bubbles, at least 15 wt% solid particles, the solid particles comprising coal particles and ash forming particles, wherein the ash forming particles are less than 8 wt% of the solid particles (C5/L16-44 and C6/L40-C7/L29).
Regarding claims 2-4, Ogawa teaches that the coal particles (considered to be solid particles) in the froth comprise up to 30wt% (C5/L26-44).
Regarding claims 5-7, while Ogawa teaches that the froth is dewatered in order to obtain a dewatered coal froth product of up to 60 wt% solids (C5/L26-44). It is Examiner’s position that the coal froth product would still include bubbles/air during the process of dewatering and would meet the claim limitation of having bubbles/air, solids weight percentage of above 45%, and an ash content lower than 8%. 
Regarding claim 8, Ogawa teaches that the ash particles comprise 4.7% ash forming particles (Examples 1-2, Tables 2-3).
Regarding claim 9, Ogawa teaches that the recovery/combustible recover is over 90% (Table 4).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa et al. (US 4,712,742).
Regarding claim 10, it is noted that the claims are product by process claims. Ogawa teaches a coal product (coal froth) and a tailings product (separated ash content), the coal product comprising, bubbles, a solids content of at least 15% with the coal being discrete/dispersed particles that have been pulverized to finer than 200 Tyler mesh (74 µm) or finer with a combustible recovery of at least 90% (Examples 1-2 and Table 4).
It is noted that since the tailing phase is taught to contain large amounts of ash, one skilled in the art would consider the tailing to be predominantly ash forming content. 
Regarding the particle size being less than 40µm, Ogawa teaches that the particles can be finer than 75µm, which overlaps the claimed range. However, as one could argue that the claimed range is not anticipated by Ogawa, one skilled in the art would have found it obvious to modify the particle size as desired as it is merely finding a desired, workable, particle size range for flotation separation. 

Regarding claims 11-12, the claims are a product claim and the patentability of a product does not depend on its method of production or the specific elements used.
Regarding claim 13, as discussed above, it would have been obvious to modify the particle size to finer than 75 µm, which overlaps the claimed range of less than 20µm. 
Regarding claim 14, Ogawa teaches the combustible recovery is 95%. Regarding the greater than 95% combustible recovery, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Ogawa teaches the combustible recovery is 95% (Table 4), which would considered “at least 95%. Further, it would have been obvious to modify aspects of the Ogawa process (residence time in flotation device, particle size, chemicals added) in order to achieve a higher combustible recovery depending on the results desired. 
Regarding claims 15-18, see claims 2-5 above. .
Regarding claim 19, Ogawa teaches that the ash forming particles comprise less than 5% ash of the coal product (Example 1-2 and Tables 1-2).
Regarding claim 20, Ogawa teaches that a separation aid (surfactant/frother/collector) is added, which would then be part of the coal product or tailing product (Examples 1-2). See claims 13 and 15 for analysis of the claimed particle size and solids content. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777